Citation Nr: 1548056	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for meningitis and encephalitis.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for a psychiatric disability, to include anxiety and depression.

5.  Entitlement to service connection for oral abscesses.

6.  Entitlement to service connection for Horner's syndrome.

7.  Entitlement to service connection for a lung disability, to include chronic pneumonia.

8.  Entitlement to service connection for unspecified central nervous system damage.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

10.  Entitlement to service connection for a left ear disability.

11.  Entitlement to service connection for gum disease and teeth on the left side.

12.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to January 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the appellant was previously represented in this appeal by Matthew D. Hill, a private attorney.  In April 2015, however, he appointed David F. Bander, another private attorney, as his representative.  See VA Form 21-22a, Appointment of Individual as Claimant's Representative, received in April 2015.  The Board observes that, in August 2014 and May 2015, Mr. Hill submitted motions to withdraw as the appellant's representative, citing irreconcilable differences.  The appellant's appointment of Mr. Bander, however, has revoked the power of attorney in favor of Mr. Hill.  Thus, the motions to withdraw are moot.  38 C.F.R. § 14.631(f)(1) (2015) (providing that unless, a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney).  

In May 2015, the appellant and his spouse testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant indicated, through his attorney, that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for a left ear disability, gum disease and teeth on the left side, and a sinus disability.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Those issues have accordingly been dismissed below. 

The issues of entitlement to service connection for headaches, meningitis and encephalitis, kidney stones, a psychiatric disability, oral abscesses secondary to meningitis and encephalitis, Horner's syndrome, a lung disability, central nervous system damage, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for a left ear disability, gum disease and teeth on the left side, and a sinus disability.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to service connection for a left ear disability, gum disease and teeth on the left side, and a sinus disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, at his May 2015 Board hearing, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for a left ear disability, gum disease and teeth on the left side, and a sinus disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed. 



ORDER

The appeal as to the issue of entitlement to service connection for a left ear disability is dismissed.

The appeal as to the issue of entitlement to service connection for gum disease and teeth on the left side is dismissed.

The appeal as to the issue of entitlement to service connection for a sinus disability is dismissed.


REMAND

The appellant claims he contracted meningitis in service and that his claimed disabilities are the result of his in-service meningitis.  The Board notes that the service treatment records currently associated with the record on appeal are silent for diagnoses of meningitis, although these records contain documentation of treatment for viral pharyngitis and a flu-like syndrome.  Alternatively, the appellant claims that he was exposed to trichloroethylene (TCE) in the course of his military duties, particularly while cleaning missile parts.  He contends that such TCE exposure caused his current disabilities.  

After reviewing the record, the Board concludes that, for multiple reasons, this matter is not yet ready for appellate consideration.  

First, VBMS contains a May 2015 fax cover sheet from the appellant's attorney.  The sheet notes that the submission totalled 24 pages and included additional evidence, such as a copy of an April 16, 2012, letter from the National Personnel Records Center; highlighted copies of relevant service treatment records previously considered; and copies of additional service treatment records obtained by the appellant from the NPRC which have not yet been considered by VA.  The Board is unable to locate the complete record, including the attachments referenced in the May 2015 Fax Cover Sheet.  Therefore, additional action is necessary.  

The Board also observes that the available record contains some reference to a period of hospitalization in February 1971 at Madigan Army Medical Center, Fort Lewis, Washington, for treatment of an acute upper respiratory infection, as well as August 1971 and November 1971 periods of hospitalization at Fort Sill, Oklahoma, for treatment of another acute respiratory infection and influenza, respectively.  See e.g. VBMS entry dated January 4, 2012, labeled email correspondence.  It does not appear that complete records of these periods of hospitalization are included in the appellant's service treatment records.  Under these circumstances, additional evidentiary development is necessary to ensure all relevant service treatment records have been associated with the record.  See VBA's Adjudication Procedure Manual, M21-1, III.iii.2.B.3.d.  

Additionally, the Board observes that, at his May 2015 Board hearing, the appellant referenced a letter dated on April 11, 2012, from his former internist, Dr. Kenneth Haskin.  According to the appellant's attorney, it is Dr. Haskin's opinion that the appellant's current headache disability is related to in-service exposure to TCE or meningitis.  The Board is unable to locate a copy of this letter in the appellant's electronic claims files, including VBMS or Virtual VA.  The appellant is therefore advised that it would be to his benefit to provide a copy of the April 11, 2012, letter from Dr. Haskin purportedly outlining his nexus opinion.  

Moreover, at the May 2015 Board hearing, the appellant's attorney referenced "a medical nexus opinion that says that [the appellant] had meningitis in service and his conditions today are currently secondary to the, the damage that done by meningitis."  Transcript at page 4.  The Board is unable to locate any such opinion in the record.  The appellant is again advised that it would be to his benefit to provide a copy of the medical nexus opinion referenced during the May 2015 Board hearing.  

Similarly, at his May 2015 Board hearing, the appellant testified that his VA neurologist had advised him that his diagnosed essential tremor condition was related to his exposure to TCE in service.  He also testified that both his VA psychiatrist and his former internist, Dr. Haskin, had advised him that his psychiatric symptoms, including anxiety and behavioral changes, were due to in-service exposure to meningitis and TCE.  The appellant is advised that the VA and private clinical records currently associated with the record on appeal do not contain a medical opinion from these physicians linking any current essential tremor condition or psychiatric condition to his active service or any incident therein, including claimed meningitis or TCE exposure.  He is therefore advised that it would be to his benefit to submit a statement from these physicians memorializing their opinions linking the current essential tremor condition and psychiatric disability to service.   

In addition, at his May 2015 Board hearing, the appellant testified that he had been treated by a dentist, Doctor Lacork, for his most recent oral abscess.  He indicated that he had previously received care for multiple abscesses from specialists in Dallas.  The appellant is advised that the record currently contains no records corresponding to this treatment.  He is therefore advised that it would be to his benefit to submit such records or provide VA with the information and authorization necessary to obtain them on his behalf.  

Moreover, at the May 2015 hearing, the appellant's attorney referenced "newspaper articles" documenting "an outbreak of meningitis where [the appellant] was in boot camp.  A couple soldiers died as a result of that outbreak."  Transcript at page 4.  The Board is unable to locate any newspaper articles in the record on appeal, although the record does contain a December 1971 study, "Minocycline in the Chemoprophylaxis of Meningococcal Disease," published in Volume 1, Number 5, Antimicrobial Agents and Chemotherapy, American Society for Microbiology, referencing an outbreak of meningitis at Fort Lewis in 1971.  The appellant is advised that, if he is in possession of newspaper articles documenting an outbreak of meningitis where he was in boot camp, it would be to his benefit to submit such evidence.  

In reviewing the record, the Board notes that, in a November 2008 statement, the appellant asked VA to obtain records of his treatment at the Dallas VAMC in 1974.  The record contains no indication that this development was undertaken.  This must be corrected on remand.  

With respect to the appellant's claim for TDIU, given his contentions and the applicable legal criteria, the Board finds that the service connection claims discussed above must be resolved prior to further consideration of his entitlement to TDIU.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).

Finally, since this case was last reviewed by the RO in the November 2011 Statement of the Case, additional relevant evidence has been associated with the record on appeal.  Absent a waiver from the appellant, this additional evidence must be reviewed by the RO.  38 C.F.R. § 20.1304 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct a search for the remaining portion of the May 2015 fax cover sheet from the appellant's attorney referencing 24 pages of additional evidence, including a copy of a letter dated April 16, 2012, to the appellant from the National Personnel Records Center and additional service treatment records not previously considered by the RO.  All efforts to locate such records should be documented in the record.  In the event these records cannot be located, the AOJ should contact the appellant and his attorney and ask them to resubmit those records.  

2.  The AOJ should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and obtain complete copies of the appellant's service treatment and personnel records, to include the following:  (a) any additional clinical records corresponding to a February 1971 period of hospitalization at Madigan Army Medical Center, Fort Lewis, Washington; (b) any additional records corresponding to August 1971 and November 1971 periods of hospitalization at Fort Sill, Oklahoma; and (c) any records documenting exposure to TCE or other hazardous materials.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts should be documented in the record.

3.  The AOJ should undertake the necessary efforts to obtain records of treatment pertaining to the appellant at the Dallas VAMC from January 1974 to December 1974.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts should be documented in the record.

4.  The AOJ should undertake the necessary efforts to obtain records of treatment pertaining to the appellant from the Eglin VA Community Based Outpatient Clinic and the Pensacola Joint Ambulatory Care Center for the period from October 2011 to the present.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts should be documented in the record.

5.  The AOJ should contact the appellant and offer him the opportunity to submit or identify relevant records in support of his claims, including the April 11, 2012, letter from Dr. Kenneth Haskin purportedly linking the appellant's current headache disability to in-service exposure to TCE or meningitis; the medical nexus opinion referenced at his May 2015 Board hearing purportedly indicating that the appellant had meningitis in service and that his current medical and psychiatric conditions are secondary to the damage caused by meningitis; letters from his VA neurologist, his VA psychiatrist, and Dr. Haskin, memorializing their purported opinions that the appellant's current tremor condition and psychiatric disability are related to in-service exposure to TCE and meningitis; records of treatment from his private dentist, Dr. Lacork, and unspecified specialists in Dallas for treatment of oral abscesses; and newspaper articles documenting an outbreak of meningitis while the appellant was in boot camp.  

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


